ORDER DENYING APPROVAL OF THE DEBTOR’S AMENDED DISCLOSURE STATEMENT
Elizabeth S. Stong, United States Bankruptcy Judge
WHEREAS, on August 16, 2016, Yeshivah Ohel Moshe, aka Yeshiva Ohel Moshe (“Yeshivah”), filed a petition for relief under Chapter 11 of the Bankruptcy Code; and
*451WHEREAS, on November 3, 2016, Yeshivah filed an amended Chapter 11 plan (the “Amended Chapter 11 Plan”), ECF No. 42, and amended disclosure statement (the “Amended Disclosure Statement”), ECF No. 48; and
WHEREAS, on November 16, 2016, the Court issued a Stipulation and Order directing Yeshivah and NY Five Star Equity Corp. (“Five Star”) to file briefs on the issue of whether the Bankruptcy Code permits or prohibits Yeshivah to reinstate its debt to Five Star by curing the existing default at the non-default interest rate. Stipulation and Scheduling Order 2, ECF No. 57; and
WHEREAS, on November 22, 2016, Yeshivah filed a brief on mortgage reinstatement under Bankruptcy Code Section 1124, in support of the Amended Disclosure Statement; and
WHEREAS, on November 22, 2016, Five Star filed a brief on mortgage reinstatement under Bankruptcy Code 1124, in opposition to the Amended Disclosure Statement; and
WHEREAS, on December 20, 2016, Yeshivah filed a reply; and •
WHEREAS, on December 20, 2016, Five Star filed a response; and
WHEREAS, on January 12, 2017, February 2, 2017, March 3, 2017, and March 10, 2017, the Court held hearings on the Amended Disclosure Statement and the opposition thereto, at which Yeshivah, Five Star, and the United States Trustee appeared and were heard; and
WHEREAS, on May 10, 2017, the Court held a continued hearing on the Amended Disclosure Statement and the opposition thereto, at which Yeshivah, Five Star, and the United States Trustee, each by counsel, appeared and were heard, and the Court denied Yeshivah’s request to approve the Amended Disclosure Statement.
NOW THEREFORE, it is hereby
ORDERED, for the reasons stated in the Memorandum Decision Denying Approval of the Debtor’s Amended Disclosure Statement dated May 11, 2017, and based on the entire record, Yeshivah’s request to approve the Amended Disclosure Statement is denied.